DETAILED ACTION

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (US PG Publication 2017/0049306) in view of Nakajima (US Patent 4,331,864).

	Regarding Claim 1, Katakura (US PG Publication 2017/0049306) discloses an imaging device (endoscope, Abstract) comprising:
	an objective optical system (OBL, Fig. 1, Abstract) that acquires an object image (object image acquired by OBL, Abstract);
	5an optical path splitter that splits (optical path splitting unit, Abstract) the object image into a first optical image and a second optical image different from each other in the in-focus object plane position (two optical images having different focus, Abstract);
	an image sensor (an image pickup element, Abstract) that captures the first optical image to acquire a first image and the second optical image to acquire a second image (that acquires the optical images, Abstract);
	and 10a processor including hardware (image synthesis processing section, Abstract), the processor performing a combining process of selecting an image with a relatively high contrast in predetermined corresponding areas (selects in a predetermined image area an image with a relatively high contrast, Abstract) between the first image and the second image (from the two optical images, Abstract) to generate a single combined image (and generates a composite image, Abstract).
Katakura does not disclose, but Nakajima (US Patent 4,331,864) teaches an objective optical system (optical system 1, Fig. 1, Column 2 lines 19-50) that includes a focus lens (objective lens, Column 2 lines 19-50) for adjusting an in-focus object plane position (bringing into an in-focus position, Column 2 lines 19-50);
and 15an Auto Focus (AF) control (servo motor 16, Column 3 line 60 – Column 4 line 5) of operating in accordance with a given AF control mode (the two values of index of performance may be brought into coincidence with each other, Column 3 line 60 – Column 4 line 5) to control a position of the focus lens (move the optical system 1, Column 3 line 60 – Column 4 line 5) to be a position determined to bring a target object into focus (in a direction in which the two values of index of performance may be brought into coincidence with each other, Column 3 line 60 – Column 4 line 5), the processor operating in the AF control mode including a first AF control mode of performing the AF control (the two values of index of performance may be brought into coincidence with each other, Column 3 line 60 – Column 4 line 5) by using a first AF evaluation value (a first value of index performance, Column 3 lines 40-51) 20calculated from the first image (illumination signals D1 from first image sensor 2, Column 3 lines 4-20) and a second AF evaluation value (value of index performance, Column 3 lines 40-51) calculated from the second image (illumination signals D.sub.2 from second image sensor 3, Column 3 lines 4-20).
It would have been obvious to one of ordinary skill in the art before the application was filed to improve the endoscope of Katakura with an autofocus system because Nakajima teaches that it is precise, small in size, and simple in construction, and improves upon the prior art by bringing an optical system automatically and effectively into an in-focused condition (Column 1 lines 35-46).

Regarding Claim 7, Katakura (US PG Publication 2017/0049306) discloses the imaging device as defined in claim 1.
Katakura does not disclose, but Nakajima (US Patent 4,331,864) teaches wherein, in the first AF control mode, the processor determines whether or not a focusing operation has been completed based on a relationship between the first AF evaluation value and the second AF evaluation value (move the optical system so that the two values of index of performance may be brought into coincidence with each other, Column 3 line 60 – Column 4 line 5).
It would have been obvious to one of ordinary skill in the art before the application was filed to improve the endoscope of Katakura with an autofocus system because Nakajima teaches that it is precise, small in size, and simple in construction, and improves upon the prior art by bringing an optical system automatically and effectively into an in-focused condition (Column 1 lines 35-46).

	Regarding Claim 10, Katakura (US PG Publication 2017/0049306) discloses an endoscope apparatus (endoscope, Abstract). The remainder of Claim 10 is rejected on the grounds provided in Claim 1.

	Regarding Claim 11, Claim 11 is rejected on the grounds provided in Claim 1.

Claim(s) 2-3, 5-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (US PG Publication 2017/0049306) in view of Nakajima (US Patent 4,331,864) and Akashi (US Patent 4,617,459).

	Regarding Claim 2, Katakura (US PG Publication 2017/0049306) discloses the imaging device as defined in claim 1.
Katakura does not disclose, but Akashi (US Patent 4,617,459) teaches wherein the processor operates in the AF control mode including a 25second AF control mode (when the focusing degree is non-detectable because the excessive blurring or too low contrast, move the lens linearly at predetermined intervals and check the “distance” at every iteration, Column 2 lines 40-end) of performing the AF control by using either of the first AF evaluation value or the second AF evaluation value (the focusing degree is computed on the basis of the output of the sensor 1, Column 2 lines 40-end).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Katakura, as modified by Nakajima, to include a focusing mode for low-contrast or extremely out-of-focus subjects because Akashi teaches that focusing based on the near-focus and far-focus signals only works when the focusing degree is detectable; in other cases, the lens must be brought to a better position before that method of focusing can be performed (Column 2 lines 40-end). 

	Regarding Claim 3, Katakura (US PG Publication 2017/0049306) discloses the imaging device as defined in claim 2.
Katakura does not disclose, but Akashi (US Patent 4,617,459) teaches wherein the processor performs switching control between the first AF control mode and the second AF control mode (when the focusing degree is non-detectable because the excessive blurring or too low contrast, move the lens linearly at predetermined intervals and check the “distance” at every iteration, Column 2 lines 40-end). 5
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Katakura, as modified by Nakajima, to include a focusing mode for low-contrast or extremely out-of-focus subjects because Akashi teaches that focusing based on the near-focus and far-focus signals only works when the focusing degree is detectable; in other cases, the lens must be brought to a better position before that method of focusing can be performed (Column 2 lines 40-end). 

	Regarding Claim 5, Katakura (US PG Publication 2017/0049306) discloses the imaging device as defined in claim 1.
Katakura does not disclose, but Akashi (US Patent 4,617,459) teaches wherein, in the first AF control mode, the processor discriminates an in-focus direction based on a relationship between the first AF evaluation 20value and the second AF evaluation value (determine near-focus and far-focus condition and quantitatively compute out-of-focus degree/error, Column 2 lines 20-25).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Katakura, as modified by Nakajima, to include a focusing mode for low-contrast or extremely out-of-focus subjects because Akashi teaches that focusing based on the near-focus and far-focus signals only works when the focusing degree is detectable; in other cases, the lens must be brought to a better position before that method of focusing can be performed (Column 2 lines 40-end). 

	Regarding Claim 6, Katakura (US PG Publication 2017/0049306) discloses the imaging device as defined in claim 1.
Katakura does not disclose, but Akashi (US Patent 4,617,459) teaches wherein, in the first AF control mode, the processor determines a drive amount of the focus lens based on a relationship between the first AF 25evaluation value and the second AF evaluation value (control the driving action of motor 10 according to the measured distance information, Column 2 lines 30-35; lens shifting extent required to shift lens into in-focus position, Column 3 lines 50-57).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Katakura, as modified by Nakajima, to include a focusing mode for low-contrast or extremely out-of-focus subjects because Akashi teaches that focusing based on the near-focus and far-focus signals only works when the focusing degree is detectable; in other cases, the lens must be brought to a better position before that method of focusing can be performed (Column 2 lines 40-end). 

	Regarding Claim 8, Katakura (US PG Publication 2017/0049306) discloses the imaging device as defined in claim 2.
Katakura does not disclose, but Akashi (US Patent 4,617,459) teaches wherein, in the second AF control mode, the processor controls the position of the focus lens to be a position determined to form the object image of the target object at a first position corresponding to the image sensor that 10acquires the first image, and thereafter controls the position of the focus lens to a position determined to move an image formation position of the object image by a predetermined amount in a direction toward a second position corresponding to the image sensor that acquires the second image (search for focus position by shifting it the predetermined extent at a time, Column 2 lines 40-end). 15
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Katakura, as modified by Nakajima, to include a focusing mode for low-contrast or extremely out-of-focus subjects because Akashi teaches that focusing based on the near-focus and far-focus signals only works when the focusing degree is detectable; in other cases, the lens must be brought to a better position before that method of focusing can be performed (Column 2 lines 40-end). 

	Regarding Claim 9, Katakura (US PG Publication 2017/0049306) discloses the imaging device as defined in claim 2.
Katakura does not disclose, but Nakajima (US Patent 4,331,864) teaches wherein, in the first AF control mode, the processor controls the position of the focus lens to be between a position of the focus lens that maximizes the first AF evaluation value and a position of the focus lens that maximizes the second AF evaluation value (move the optical system so that the two values of index of performance may be brought into coincidence with each other, Column 3 line 60 – Column 4 line 5).
It would have been obvious to one of ordinary skill in the art before the application was filed to improve the endoscope of Katakura with an autofocus system because Nakajima teaches that it is precise, small in size, and simple in construction, and improves upon the prior art by bringing an optical system automatically and effectively into an in-focused condition (Column 1 lines 35-46).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090225199 A1
US 20110091192 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485